Order entered February 5, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01306-CV

                    DIANA BOKTOR AND AMIR BOKTOR, Appellants

                                                V.

 U.S. BANK TRUST, N.A. AS TRUSTEE FOR THE LSF9 MASTER PARTICIPATION
             TRUST AND CALIBER HOMES LOANS, INC., Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-12174

                                            ORDER
       The reporter’s record in this case has not been filed. By letter dated December 6, 2019,

we informed appellants the court reporter notified us that the reporter’s record had not been filed

because appellants had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellants to provide the Court with written verification showing the

reporter’s record had been requested and that appellants had paid for or made arrangements to

pay for the record or had been found entitled to proceed without payment of costs. We cautioned

appellants that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record. To date, appellants have not

provided the required documentation nor otherwise corresponded with the Court regarding the
status of the reporter’s record. Accordingly, we ORDER this appeal submitted without a

reporter’s record.

       Appellants’ brief is due THIRTY DAYS from the date of this order.




                                                 /s/    ERIN A. NOWELL
                                                        JUSTICE